UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2164


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

MICHAEL CHERTOFF, Secretary of United States Department of
Homeland Security; WILLIAM BOULDIN, Chief Administrative Law
Judge, United States Merit Systems Protection Board,
Northeastern Regional Office, in his official Federal
Governmental capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:07-cv-02541-BEL)


Submitted:    May 21, 2009                  Decided:   June 10, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.      Allen F.
Loucks, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence    Verline    Wilder,   Sr.,   appeals    the    district

court’s order dismissing his Federal Tort Claims Act complaint

without     prejudice     for     failure    to   exhaust     administrative

remedies.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        Wilder v. Chertoff, No. 1:07-cv-02541-BEL (D.

Md. Aug. 14, 2008).       Wilder’s motions for appointment of counsel

and for rehearing and rehearing en banc are denied.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                       2